Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 9-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (US 2019/0286856 A1) in view of Hecker (US 2019/0005503 A1) and Sakamaki et al. (US 2017/0018135 A1).
Regarding claims 1, 7, 15, and 16 Shiomi teaches a card reader for data exchange with a chip card (2) that has been inserted into a card reader housing up to a data exchange position, the card reader comprising: at least one electrical card reader contact (40) that is arranged fixedly in the card reader housing (Fig. 1); a bearing face, against which the inserted chip card bears in the data exchange position (bottom face of Fig. 1); and at least one detector device (11, 12) selected from a group consisting of a one-way light barrier; a reflection light barrier, a camera, and an inductive sensor [0028, 0029]; wherein, in the data exchange position, the at least one electrical card reader contact reaches through a through-opening in the bearing face and projects into a card path of the inserted chip card by way of a contact face [0025]; and wherein at least one detector device is directed, through or at the through opening (12 next to 40), at the contact face of the at least one electrical card reader contact or at the region around said contact face (Fig. 1).
Shiomi lacks the detector detecting a manipulation foil without making contact and when when the card is not in the data exchange position.
Hecker teaches wherein the at least one detector device is configured to detect whether a manipulation foil is adhered to the bearing face [0014] (Fig. 2).
Therefore it would have been obvious to detect a manipulation foil as taught by Hecker because it allows for the detection of theft attempts in the case where chip cards are used. Previously shim detection was focused on magnetic stripe cards, but with the widespread usage of chip cards now, thieves have developed shimmers that steal card information from contact points of embedded chip cards. It is important to be able to foil these attempts (paragraph 0002 of Hecker).
Sakamaki teaches detecting (11, 12, 13) whether a manipulation device (80) is adhered to the bearing face (Fig. 1) when the chip card is not in the data exchange position (Fig. 1) and without making physical contact to the manipulation device (Fig. 1).
Therefore, it would have been obvious to do the detecting without making physical contact and when the card is not in the data exchange position because it allows for detection of the manipulation device before a card is even inserted into the device, thus increasing security. Further, detecting the manipulation device without contacting it makes it harder for the thief to know whether their device has been detected or not.
Regarding claim 3, Shiomi teaches wherein the card reader housing has the bearing face (Fig. 1).
Regarding claim 4, Shiomi teaches wherein the at least one contact is attached to a contact carrier, which is guided in the card reader housing so as to be displaceable in the insertion direction of the chip card between a starting position and an end position and is carried along by an inserted chip card up to the end position in which the at least one contact is moved through the through-opening (section of the housing holding 40) for bearing against the inserted chip card [0025].
Regarding claim 5, Shiomi teaches wherein the at least one part of the at least one detector device is attached to the displaceable contact carrier (12, 40, Fig. 1).
Regarding claim 6, Shiomi teaches wherein at least one part of the at least one detector device is attached fixedly to the card reader housing (11, Fig. 1).
Regarding claims 9-12, these claims are analogous to the claims above, and are therefore also taught by Shiomi in view of Hecker and Sakamaki.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi as modified by Hesker and Sakamaki and further in view of Gumbrecht et al. (US 2005/0031490 A1). The teachings of Shiomi as modified by Hesker and Sakamaki have been discussed above.
Regarding claims 13 and 14, Shiomi lacks the detector being between the contacts.
Gumbrecht teaches wherein the at least one electrical card reader contact comprises at least two electrical contacts (3’, 3’’, 3’’’, etc.), wherein the at least one detector device (2) is disposed between the at least two electrical contacts (Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the detector between the contacts as taught by Gumbrecht because it allows for a more compact design that can be easily incorporated into existing devices (paragraph 0013) of Gumbrecht.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Sakamaki and are required by the amendment regarding the detecting feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876